United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2039
                                   ___________

Randy P. Rumsey,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Western District of Arkansas.
Jo Anne B. Barnhart,                  *
Commissioner of Social Security,      *      [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: November 6, 2002

                                  Filed: November 12, 2002
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Randy P. Rumsey appeals from the district court's1 dismissal, for lack of
jurisdiction, of his petition for review of an agency determination that his claim for
disability insurance benefits was barred by administrative res judicata. We affirm.



      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the Report and Recommendation of the
Honorable Beverly Stites Jones, United States Magistrate Judge.
A federal district court's jurisdiction to review decisions regarding disability
benefits is governed by 42 U.S.C. § 405(g). That section provides for review only of
a "final decision of the Commissioner . . . made after a hearing." An agency's
application of res judicata2 or refusal to reopen a prior determination is not a "final
decision" within the meaning of section 405(g). King v. Chater, 90 F.3d 323, 325
(8th Cir. 1996). But there is a narrow exception where the Commissioner reconsiders
the merits of an application previously denied. Id. (citing Jelinek v. Heckler, 764
F.2d 507, 508 (8th Cir. 1985)). Such a claim is treated as having been reopened as
a matter of administrative discretion and is, therefore, subject to judicial review to the
extent it has been reopened. Id.

       The Commissioner dismissed Rumsey's current application for disability
insurance benefits as duplicative of an earlier, unsuccessful claim that alleged the
same disability. After a hearing, an Administrative Law Judge ("ALJ") dismissed
Rumsey's present claim as barred by the final decision in his earlier claim. The ALJ
did not consider the merits of the earlier claim, but, as the district court noted, merely
"made a threshold inquiry into the facts and evidence of the previous application to
determine if the regulatory requirements for reopening the previous claim had been
met." Because the ALJ did not reopen Rumsey's earlier claim, and because its
dismissal for res judicata was not a "final decision" within the purview of 42 U.S.C.
§ 405(g), we have no jurisdiction to review it. We affirm the judgment of the district
court.




      2
       Under the Commissioner's regulations, a request for a hearing may be
dismissed as precluded by the doctrine of res judicata. 20 C.F.R. § 404.957(c)(1).
And this court has endorsed the application of res judicata in an administrative
context. Rush v. Sec'y of Health and Human Servs., 738 F.2d 909, 914 (8th Cir.
1984).

                                           -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-